DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.
Claims 1, 9 and 10 are currently under examination.
Claims 11 and 12 were previously withdrawn for being drawn to a non-elected invention.  It is noted that if the elected claims are allowed these methods may be rejoined.  It is noted that claim 12 recites ‘administering a dose ‘at least three weeks ago’.  This wording is akin to turning back time.  One can’t administer a dose retroactively, only presently. 
 Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

an adjuvant additive, wherein the adjuvant additive includes at least one selected from the group consisting of a receptor associated protein (RAP) having an amino acid sequence of SEQ ID NO: 1 and a pseudomonas exotoxin A (PE) protein, the PE protein including a target peptide has an amino acid sequence of SEQ ID NO:2, or the PE protein has an amino acid sequence of SEQ ID NO:3 or SEQ ID NO:4; “
Does this phrase mean selected from the group consisting of:
a) a receptor associated protein (RAP) having an amino acid sequence of SEQ ID NO: 1 AND a pseudomonas exotoxin (PE) protein including a target peptide which has an amino acid sequence of SEQ ID NO: 2; or
B) a receptor associated protein (RAP) having an amino acid sequence of SEQ ID NO: 1 AND a pseudomonas exotoxin (PE) protein having an amino acid sequence of SEQ ID NO: 3 or 4.

Or does it mean selected from the group consisting of:
a) ) a receptor associated protein (RAP) having an amino acid sequence of SEQ ID NO: 1;
b) a pseudomonas exotoxin (PE) protein including a target peptide which has an amino acid sequence of SEQ ID NO: 2; and
c) a pseudomonas exotoxin (PE) protein having an amino acid sequence of SEQ ID NO: 3 or 4.
The members of the Group and the meaning of ‘at least one’ is unclear due to the wording. Appropriate clarification and/or correction is required.



An amino acid comprising an amino sequence of SEQ ID NO:  1.

An amino acid comprising the amino acid sequence of SEQ ID NO:  1.

	These two phrases result in claims of very different scope, because the first encompasses amino acids that comprise the full-length sequence of SEQ ID NO:  1 or any portion of SEQ ID NO:  1. This claim is anticipated by any dipeptide or larger polypeptide.  The second phrasing claims only amino acids that comprise the full length of SEQ ID NO:  1, with or without additional amino acids at either or both ends.  It is unclear what is intended by the application.  Appropriate clarification and/or correction is required.  The claims will currently be treated as ‘open’ and not requiring the full amino acid sequences, unless the wording is changed to ‘the’.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US 20160346377) and Chien et al (US 10,010,602 B2) in view of Wu et al (US 2014/0154285 A1) and Mohan et al (Indian J Med Res. 2013 Nov; 138(5): 779–795).


	Chien et al (2016) teaches a method for inducing antigen- specific cell-mediated and humoral responses by administering to the subject a composition comprising a fusion protein and optionally a porcine circovirus type 2 (PCV2) fusion protein, e.g., an immunogen. The fusion protein is useful for inducing antigen-specific cell-mediated and humoral responses, e.g., as an adjuvant, and used in a vaccine composition against PRRSV and PCV associated diseases. There is disclosed a human RAP1 P.aeurginosa exotoxin A-PRRSV ORF (MDPR)-ER retention signal fusion protein, used in the invention for vaccine preparation useful for inducing antigen-specific cell-mediated and humoral responses.  Accordingly, the reference teaches a composition comprising PCV2 immunogen having 100% identity to SEQ ID NO: 5 and RAP.   The patent teaches a RAP1 protein; exotoxin A; fusion protein.  See Example 9 and Table 2 which teaches fusions containing both RAP and PE protein. SEQ ID NO: 31 teaches a PE-PCV2 protein.  SEQ ID NO: 29 teaches a RAP1-PE268-313-DRMP-K3 protein.  
RAP1-PE-PRRSV ORF (MDPR)-ER retention signal fusion protein, SEQ ID 30 is 100% identical to Applicant’s RAP.
Query Match             100.0%;  Score 538;  DB 23;  Length 584;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60

Qy         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105



	Chien teaches the use of the adjuvant ISA206 at 50% in ratios of 300ug antigen in 2 ml of adjuvant and 30 ug of antigen in 200 ul of adjuvant in Examples 7 and 8.
	Chien et al (US 10,010,602 B2)  teaches a composition comprising: (i) the PRRSV fusion protein of the invention; and (ii) a porcine circovius type 2 (PCV2) fusion protein, comprising: (a) an antigen-presenting cell (APC)-binding domain or a CD91 receptor-binding domain, located at the N-terminus of the fusion protein; (b) a translocation peptide of 34-112 amino acid residues in length, comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 4, 2, 3, or 6, located at the C-terminus of the APC-binding domain or the CD91 receptor-binding domain; and (c) a PCV2 ORF2 antigen; (d) an endoplasmic reticulum retention sequence, located at the C-terminus of the fusion protein; and (e) a nuclear export signal comprising the amino acid sequence of SEQ ID NO: 13, located between the antigens and the endoplasmic reticulum retention sequence or between the translocation peptide and the antigens; wherein the PCV2 ORF2 antigen comprises the C-terminal portion amino acid sequence of PCV2 ORF2 protein, and the PCV2 fusion protein does not comprise the N-terminal portion amino acid sequence of the PCV2 ORF2 protein.
	A fusion protein comprising: (a) an antigen-presenting cell (APC)-binding domain located at the N-terminus of the fusion protein, wherein the APC-binding domain is a Pseudomonas exotoxin A (PE) binding domain; (b) a translocation peptide of 34-112 amino acid residues in length, comprising the amino acid sequence of SEQ ID NO: 4, 2, 3, or 6, located at the C-terminus of the APC-binding domain; (c) a fusion antigen 

    PNG
    media_image1.png
    609
    755
    media_image1.png
    Greyscale



	Wu et al teaches a fusion protein as an immunogen enhancer for enhancing antigen-specific T-cell responses.  See Example 3 which teaches a RAP1-PE fusion proteins as enhancers to an antigen, e.g, an adjuvant additive.  See paragraph [01010] which teaches segments of PE to be used in the compositions.  Paragraph [0102] specifically recites that PCV2 may be the antigen.  Paragraph [0104] teaches the use of receptor-assocaited (RAP)preotein as an ER resident protein and a molecular chaperone for LDL receptor-related protein. The invention teaches the use of RAP1-PE 
	However, the teachings of Chien and Chien and Wu eta l do not particularly exemplify the ratio of immunogen to adjuvant additive (PE or RAP) of 1:0.5, 1:1 or 1:2 by weight or the additive is 3 ug/dose. 
	Mohan et al is cited to show that there are many different types of adjuvants and delivery vehicles for vaccine development.  See entire document.  The article teaches that what applicants have coined an ‘adjuvant additive’ is really an ‘adjuvant’.  It is taught that adjuvants can be used for multiple purposes: to enhance immunogenicity. provide antigen-dose sparing, to accelerate the immune response, reduce the need for booster immunizations, increase the duration of protection, or improve efficacy in poor responder populations including neonates, immunocompromised individuals and the elderly. The other studied adjuvants play major signaling roles within the immune system and have the advantage with exception of high biocompatibility and low toxicity.

	It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum 

Response to Applicants’ arguments:
	Applicants argue:
Chien (US 20160346377) and Chien (US 10010602 B2) do not disclose the technical feature of “wherein a ratio of the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1.
Moreover, Claim 1 recited least “wherein a ratio of the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight”. Therefore, it is clear that the ratio recited in claim 1 of the invention is a ratio of immunogen to adjuvant additive, which is totally different from a ratio of immunogen to adjuvant, and also totally different from the technical solution of “Purified profiling antigen was oil-based adjuvants, which are similar to “oil-based adjuvant” recited in claim 1 of the invention. However, “adjuvant additive” recited in claim 1 of the invention is a certain specific protein, so “oil-based adjuvant” is totally different from “adjuvant additive” recited in claim 1 of the invention. Therefore, it is clear that Jang does not disclose the technical feature of “wherein a ratio o f the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1 of the invention.
On the other hand, Acucoutureir simply discloses the concept of adjuvant, which is totally different from adjuvant additive recited in claim 1 of the invention. Therefore, it is clear that Acucoutureir does not disclose the technical feature of “wherein a ratio of the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1 of the invention.
In addition, according to paragraph [0027] of the specification of the invention, by adjusting the ratio of the PCV2 VLP to the adjuvant additive in a certain range, sufficient antibody immune response and/or cellular immune response against PCV2 VLP may be ensured. It is clear that the technical feature of “wherein the immunogen comprises porcine circovirus type 2 (PCV2) virus-like particle (VLP) having an amino acid sequence of SEQ ID NO:5” and “wherein a ratio of the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1 is for particular puipose, solves problems and also has unexpected results. However, the cited patents do not disclose or suggest the features of “wherein the immunogen comprises porcine circovirus type 2 (PCV2) virus-like particle (VLP) having an amino acid sequence of SEQ ID NO:5” and “wherein a ratio of the immunogen to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1 of the present invention to obtain the above-described advantages. Furthermore, the above-described advantages are also supported by the experimental results recited in paragraphs [0037] and [0049] of the specification of the invention.

	Applicants also argue that in the prior art references the PCV LP2 is fused which would make adjusting the ratio between the RAP and PE (additive) impossible.  

	This has been fully and carefully considered but is not deemed persuasive.  Applicants have not provided any unexpected results over what was taught by the prior art.  The response does not recite or point to any such results and the Chien references teach the same proteins with the adjuvant exemplified in Applicant’s specification, e.g., ISA206.  The instant claims presently allow for any oil-based adjuvant.  The adjusting of protein adjuvant additive, e.g., toxoids and immunogenic proteins (such as RAP or PE), and antigen ratios would be common routine experimentation is research.  Wu et al al is 
	In the development of combination vaccines, it is often sufficient to compare the combination without the adjuvant, or immunogenic protein additive and with the combination plus either additive and/or adjuvant.  The ratios recited in the claims are within the ranges for ‘any’ adjuvant additive known in the prior art to be used in an immunogenic composition.  The ratio of the protein to additive in the references could be considered to be 1:1 as there is one of each in the fusion polypeptide.  The instant claims do not limit the composition to a mixture and read on fusion polypeptides.

Status:
	No claims are presently allowed.  The instant claims should be amended for clarification as indicated in the 112, second paragraph, which makes it unclear that the composition is a mixture and currently reads on fusion proteins known in the prior art.  The claim should be limited to the compositions which demonstrated the results that Applicant references.  



Prior art not presently relied upon:
RESULT 1

ID   BFD84552 standard; protein; 317 AA.
XX
AC   BFD84552;
XX
DT   03-MAY-2018  (first entry)
XX
DE   Mutant RAP1-CD28convPEt-deltaHBx-K3 (w/mCD28) fusion protein, SEQ ID 25.
XX
KW   Alpha 2 macroglobulin RAP protein; LRPAP1 protein; RAP1 protein;
KW   T cell surface glycoprotein CD28; antiinflammatory; antimicrobial-gen.;
KW   cell proliferation; cluster of differentiation 28; exotoxin A;
KW   fusion protein; gastrointestinal-gen.; hepatitis b virus infection;
KW   hepatotropic; immune stimulation;
KW   low density lipoprotein receptor-related protein associated protein 1;
KW   mutein; protein production; protein therapy; therapeutic;
KW   vaccine, antiviral; viral replication; virucide.
XX
OS   Homo sapiens.
OS   Pseudomonas aeruginosa.
OS   Hepatitis B virus.
OS   Synthetic.
XX
CC PN   US2018078636-A1.
XX
CC PD   22-MAR-2018.
XX
CC PF   11-SEP-2017; 2017US-00701352.
XX
PR   19-SEP-2016; 2016US-0396642P.
XX
CC PA   (THEV-) THEVAX GENETICS VACCINE CO LTD.
XX
CC PI   Wu C,  Wu J,  Lin Y,  Lee K,  Kang C,  Chiang F,  Chang C,  Chang W;
CC PI   Lin H,  Peng C,  Lin W,  Chiu Y;
XX
DR   WPI; 2018-22378A/24.
XX
CC PT   New fusion protein useful for e.g. treating infection caused by hepatitis
CC PT   B virus comprises antigen-presenting cell binding domain or cluster of 
CC PT   differentiation-91 receptor-binding domain, protein transduction domain, 
CC PT   and antigen.
XX
CC PS   Example; SEQ ID NO 25; 30pp; English.
XX
CC   The present invention relates to a novel fusion protein, useful for 
CC   treating an infection caused by a hepatitis B virus (HBV). The fusion 
CC   protein comprises: a) an antigen-presenting cell (APC)-binding domain or 
CC   a CD91 receptor-binding domain; b) a protein transduction domain; and c) 
CC   an antigen comprising a hepatitis B3 virus X protein deletion mutant 
CC   (deltaHBx). The invention further relates to: 1) a vaccine composition 
CC   comprising: i) a therapeutically effective amount of the fusion protein; 
CC   and ii) an adjuvant; 2) a method for inducing a hepatitis B virus X 
CC   protein (HBx)-specific T cell response; 3) a method for treating 

CC   caused by the hepatitis B virus infection; 4) a method for inhibiting 
CC   proliferation of hepatitis B virus in liver cells, and/or suppressing 
CC   hepatitis B virus infection in a subject; and 5) a method for preparing a
CC   hepatitis B virus X protein deletion mutant fusion protein. The present 
CC   sequence is a human RAP1 protein (low density lipoprotein receptor-
CC   related protein associated protein 1 (LRPAP1))-cluster of differentiation
CC   28 (CD28)-Pseudomonas aeruginosa exotoxin A (PE)-Hepatitis B virus 
CC   deletion mutant (residues 21-50 are deleted) X protein (deltaHBx)-
CC   endoplasmic reticulum (ER) retention peptide fusion protein (comprising a
CC   mutant (V110F), and a linker), useful for treating HBV infection in a 
CC   subject
XX
SQ   Sequence 317 AA;

  Query Match             100.0%;  Score 538;  DB 26;  Length 317;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60

Qy         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105




RESULT 1
US-15-701-352-25
; Sequence 25, Application US/15701352
; Patent No. 10058606
; GENERAL INFORMATION
;  APPLICANT: TheVax Genetics Vaccine Co., Ltd.
;  TITLE OF INVENTION: HEPATITIS B THERAPEUTIC VACCINES
;  FILE REFERENCE: 10021-00005
;  CURRENT APPLICATION NUMBER: US/15/701,352
;  CURRENT FILING DATE: 2017-09-11
;  PRIOR APPLICATION NUMBER: 62396642
;  PRIOR FILING DATE: 2016-09-19
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 317
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: RAP1-mCD28convPEt-deletion mutant HBx-K3
US-15-701-352-25

  Query Match             100.0%;  Score 538;  DB 1;  Length 317;

  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEFEEPRVIDLWDLAQSANLTDKELEAFREELKHFEAKIEKHNHYQKQLEIAHEKLRHA 60

Qy         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESVGDGERVSRSREKHALLEGRTKELGYTVKKHLQDLSGRISRAR 105




DT   26-NOV-2009  (first entry)
XX
DE   Pseudomonas exotoxin A-HIV GAG24-K3 fusion protein, SEQ ID 239.
XX
KW   HIV GAG24 protein; HIV gp120 protein; anti-hiv; chimeric protein;
KW   exotoxin A; fusion protein; hiv infection; immune stimulation;
KW   prophylactic to disease; vaccine, antiviral.
XX
OS   Human immunodeficiency virus.
OS   Pseudomonas.
OS   Synthetic.
XX
CC PN   WO2009099777-A2.
XX
CC PD   13-AUG-2009.
XX
CC PF   23-JAN-2009; 2009WO-US031859.
XX
PR   31-JAN-2008; 2008US-0025094P.
XX
CC PA   (HEAL-) HEALTHBANKS BIOTECH CO LTD.
CC PA   (LIAO/) LIAO C.
XX
CC PI   Chang H,  Liao C;
XX
DR   WPI; 2009-M56937/55.
DR   N-PSDB; AXQ96660.
XX
CC PT   New chimeric fusion protein comprises first polypeptidyl region 

CC PT   translocation domain, useful as an immunogen for inducing HIV antigen-
CC PT   specific immune responses.
100% identical to SEQ ID NO: 3


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/28/21